Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 1 of 36

                                                                         FILED B                   D C,
                                                                                                    .


                            19N1T0 STAY DISTRICT COURT
                         FO R O IJTIIERN D ISTR IG O F FIA R IDA             ItJC 13 2021
                                                                              ANGELA E. NOBLE
                                                                             CLERK tls O(sT c'r
                                                     C'
                                                      n No                   s (3 clFrCt..à .MS
                                                                                              AW
    JO SEPH D .GILBERH ,JR.,P.E.,an
    IM ivz ualalxl1-H nY Professko lEngineer.
                                                           C oe    lA lY r
               Phkxc                                 PEM AND O R JIJRY TRIA L


    NicbolasCrum Marjorl Stox nhanDougkqs
    He + 1Sl-         72Pa- LLC.
    Cle oe rSI> .K orrISRAEL
    v t)T PETEG N;
    L.S.,a m inorby hermotherand nextâiend
    YASM IN LOREN A HERN AN DEZ;
    G IANCA RLO M ENG M A ;Ca No.
    G .E.M .a m kxv by 1= sxytlv ae Ixxlfrllxl
    AM A LFIM EN Y M :H* .
    N .V .,a m inorby hermotherand nex'tfriend
    AYDE V ERA;
    E.T-amix rY hisnxydw'ralxlœ xtfrllxl
    OI-GA M ATH URIN ;
    C.M .W ..a m kxv by * IY tH ae X XI frie
    CATHY SANCHEZ;
    C .D.W . a m ix rby lv notlerae ne< fr+nd
    JIJDYAN N W O LF;
    M .T- a m -' by 1= x tlv ae IKAI fre
    LAU RIE JO BRANG AN ;
    T.M .am inorbyhksnotlwrali lwxtfrieni
    CRYSTA L LUœ :
    G.B-amix rY his1:x* ae x xlfrllxk
    JENNF ER BA RRERA:
    A UD REY D IAZ;
    B.A.J..a m e rby hks Ix te alxlnextfrieni
    YUDELQUIS DURAN;
    K J.S.H - a m ix rby hK p mnlln ae Ivxtfrllu
    JUAN ITA A .V IVES;
    R.D.,a m inorby hism otherand nextfriend,
    DAW N IX LENAC
    K J.M - a m ix rby 1= Ilxytlu alxlIvxl âllxt
    TAN YA M Y ONN ELL:
          œ fendantss


      CIVIL RIGIITS VIOLATIONS.TO RW O IJD ON THE COIJRW RACKER ER
             INFLUENG D A ND G /RR UF CO RG ANITA Y N AG P RIG ;N
                                                 1
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 2 of 36



           COM VA NOW . PlaintiF JOSEPH D. GILBERTI. JK . P.E. lxrtinaâer ET HE
    ENGINEEK-K anIe ivzoqt filing èra conpla'
                                            mtagae DEFENDANTS or-Ee                              --
    ale askhpkrwv

                                  JIJR ISDICTIO N Ae        VENl;E

           Pkintifrs1v111gdIK M èn               42U.S.C.j 19:3forvèhtèlu ofchFilrèha ue
    theFirst,Foudh,andFoudeenth AmendmentstotheUnited SlatesConstitution.

           l.      n isCoul 1- w bN ..
                                     n-            ' ' H kxlox< tIIK n- a'            to 2*U.S.C.
    j IJ3I(f-
            nrkv-Blql- kmjJ'Z?I
                              iJ.# Ué-C-j kM sa#(9 (civil - #,2* U-S-C-j'1367Ixm iwW
    supplementaljurisdictionoverthestatelaw tortclaimsthatarosefrom thesamecommonnuclei
    ofG r-:q

           2.     JurisdiclionofthisCoul isinvoked pursuantto (i)Article IIlofthe United States
    CœG ilutbm (ii)1'
                    1- > *;Kb> of2: U-S-C-jI33l-jIM 3(a:3)Jue (4$ jr 0lJlal92202 Je
    42 U-S-C-jI% A :
                   J
                   * kiii)tlr Io *'
                                  is-
                                    w> of2: U-S-C-j1* 7-
           3.     VenucisproN rpursuantto2#U.S.C.j 1391.
           4.     Ata; - e lte         Ix fe      -qc-     kte tl- unhnfulvbhtènsue rcobr
    ofstate Iaw in bad fakh and w ith m alicious pum ose in reckless.wanton.and w illfuldisregard of

    Plbintifs-humxn = fu>-Jl'vl             r-
                                        .



           5.     Tl-    uw- *x*w
                                'x 1 %           vkpœ kxls ac -        of Y     k'
                                                                                 -     >G eœ k,g

    review-''Roev.Waden4l0U.S.l13.l25(l973)(citingSouthern PzzcWcTerminalCo.v.ICC,
    219 U-S-49K 515fI9II).u
                          lhxpyen t%wih-ie-394U-S-:14-@I6 (1*:91-(-
                                                                  M4vw11n Pri- ss
    dnac,393 U.S.175,178-179 (196B),United Statesv.FtT Gr> /Co.,345 U.S.629,632-633
    a



    (I953)$
           6-     H IE ENGINEER wo kk                 t'
                                                       M    w kh dr FDEP Se k '          Stanv'- o

    Douglmsfunding applicationjust l7dayspriorto the Marjory Stoneman DouglmsShooting in
    Bm ward wl-      17 weTe 4% alz 17 w'
                                        n.- u-u in rxnv te lo Sm kh-Nluxe act wI-
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 3 of 36



    Hollywv         in Los M geles xlls storiesto Governmentto xlls M anufK tmed news forthek

          G                   to A lu'b zxG   m t-
                                                 ' q >a lIxm An- ' sie    ks C>     B > l>    ul

    underO e m a in 2012 via the H.R.5736 n e Sm ith-M undtM odem ization Actof2012,initiated

   Y ys aH         ollr W e    R- urce flrxlb) Tam m C- ralcom nu M aY this Fbrkla Entcrpre of

   Taxqe ciwizm a- ae Ikw kN                       tiM lo >    f'-   e    Iike Wak D> y owm
    SeminoleTrie Casilxw FeY m lR- rve Rank all corrul Jmlgo in kqli grabsali coc rsbn
    on tax lv       gra- kv te k E            ' whkh kv Nœ .
                                                           qa fre- cale 71 1*,-    LLC aalBFSL

    HoldingsLLC. SeeA ppendix with m ultiple Glingsatthe tim e ofthe shooting.



              PLAIATH FF

              7.       Phintim J- pk D- Gile rtk Jr., P.R Y reinafter ttplaintifr' (aka THE
    ENGINEER) b a INoW xblnl L'
                              n<                   CivilEnge     %al IxM Co- kx- EV'MM in Lœ
    County,Florida w kh a mailing zip code of33931whose President,ofLandlkch Design G roup,

    1< .wkh r zxwq to be in Rnm u x Count> w kh a crkkalu                ulxlAquiferw ith medkine
          '
              g meM iegs 4% are                 ofœ liwH g A-bxw
                                                               'iqnt+ kv %ater 9* 6 ïe eu
    ldknillb n Lqm fm m Tam m             to M hm i.    V 'e PhH iœ s E% '    '   C-    king ae

    whiklbbwing websile athttpsr//gilbedibluegold.coe - Pkinlill-isa Go-          'owre.
                                                                                       r wlx)1-
    access to a secrd hidden endless underground spring river approxim ately 2000: Y low his

    RaIG te to a much d-                Gko lv'
                                              a, (kœ n from gm klge ae w'
                                                                        atc quaiky indicators
    shown in public record engineerreportssperm itN tkionssconsultantpresentationsand third party

    hba       ts.

              D EFENDANTS


              K        '
                       J2 IxalM xLI.C -C- H of1.œ Pale .'rlxyn- llowzm Ka ny Ham'm ae
    IJuxm lu Hall. This is tle #OIItforIx stoflle cœ rdie km w kh Terrori= afz isa w ellkx wn
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 4 of 36



   for IllegaladivkG Titk Fraud nrul works wkh Terrorism fue ing groups like Green% rg
   Trae Lqw ald I> ICI- H l:
                           'M*                 IY        G D EM      AIC Co-     yk
                     Christopher Shaw,Esq.(Hillse rough County ex-public Defender - Atlorney
   wlxlfalm' :ed AR-I5 e> ils tie          tle Stolrnu n IM ughs Sl- ing shm n in A ple    Lx ue er

   *    o hkk * Rew-              %kbI*fe -qe Va- n IMIG              ae * 1 loa- k Ae
   alxlthisW ork ue rgrouM M edkix Rex urce.

             I0.     %       Fre:Te - IM   Rm ta xte hlsi= s in M * iIkw 'h alxlMok $137.*

   dollarsoutofPlaintiFs Bank tim ed with this eventand mother isTraë cante.tied to 72 Partners

   alxlGrœne Trae > .tlœ > ktle nv u- arxll<le œ fee antsusing WellsFargo
   R<    A AG            Y
             1l.     Ix fera'mt SCOW ISRAEL CI%x l'') was at allm rtiœ nttimes the Broward
   C<        Slv iffaaltle A Kbn ne œ AND tine tlc Slxxe                   w'
                                                                            o Phintitrs Ma-' '
   Stoneman DouglasSRF funding Submittatw ith a massive group ofmediaand Politicalfigures
   hk ing a crkH lUS Re>             whik x ting F- zuulVx ciaqtblls wkh LIES using tle Smklw

   Me     M        M kxjifxA k> of2:12 ae N I3eae oanxxem ie te sm me rl-              aM A fety of

   theyoungDRAM A kidsor<udentsatMAXI'
                                     yStoœ nuqnDougkqsHighKhOOL
             l2.     œ Kw lx- W OT PETERO N 4Y               -)wala:allM i-      ti-      a Broward
   County deputy and was spœ ifically t% ked w ith proted ing the Plaintifrs;even it meant risking

   hisowo life-Itw'
                  asaM ksaIwvokXbnruloœ um nwhkh1x.01* reply intlv en* ofalifearvl
   H    h-     -      >.lIe >as4aAe >kh le Ab lo N ixf te chikken k
                                                                  x dx *                  2wkà te
   kx we etihqti. wasN ssiblytie onlynrnw lo               n 1 tie imme * vkinkyoftheAIIOOL
    HK# bdutH r- '
                 m lbim to nm towxnlq                   atru ofIife>M Iimb.>M 1x* tonm away
   fiom danger for the sole pum ose of sole-preservation.H is arbitrary and conscience-shocking

   u klns arxl ilhxtèlw dkectb alxl* 11* 6 caux'd chikren to d1.get injuG                   ard get
   *c-nrmrzee .Pa-            K ew kntwz b) te Broxard C>         asa ïe      1*2% ofH       in te
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 5 of 36



    M-xI'
        y Stoœ man DouglasHighAhoot alxlatalltimesrelevanthereinwasading underthe
    œ brofuxte hw.

                   Y asm in Lorena Hernandez isthe motherand guardian ofL.S.and isa residentof

    IW G      FklrG L.S.: aste ntatMe r)Sl- nunœ ughsHighKlxmlae aresklentof


             14. G'
                  uqxmnmkjMe zaksa<udentatMe ryStoe nunN ugksH'
                                                              Igbxhoolafxla
    ro kk% ofPxœ h'vl FM

                   Am alti M endoza is the mother and guardian of G.E.M . and is a resident of

    PA IRM Fbro .G.E.M .K au.M           atMe e StoX nnnœ ughsHighKlxmlarxlaresklent
    ofPA hrz ,Flarxt
                  ''m

             l6.   Ayde Vera istlx notlwralk g= dian OfN .V.ali a resklentofParkland.Floridm

    N.V.K au4'M'-'+        ' 'Sto-     oIM ugv Hi@ r1- lxM a- Z=-'ofIhA b.'-IFbrœ
                                                                                '
                   O lga M athurin is the mother and guardi
                                                          an ofE.T.and is a residentofParkland,

    Fbrc E.T.ù ame ralxluxH 'ntatMe r!StolxnonIxughsHighsclxmlae aresidentof
    p- umwë Fkv;
               A

             18.   Cathy Sanchez ks tlw notlxr alxl guardian of C.M .W . alxl is a resident of

    Ihne b'al Fkvklx C.M .W.K a mi- ae œ -            atM e 'vySlnz- nIN KSHighK lm laM
    a residentofParkland,Florida.

             I9. Je ann W olfistle nxytlv >M g.
                                              mardk'm ofC.D.W .Je is a resklentofComl
    + k> FEH L C.D.W.Kame ae œ M                  al>        p-     nIMughsHe
                                                                            ' %lxx>4ae a
    resG ntofCoralSpringm Fbr'
                             e

           20.     IJMlG Bra-     K tle ne    e   glxardkqn ofM .T.ae isa= klentofPxa be

    Florida.A.J.T.isastudentatM arjoryStonemanDouglasHighschoolandaresidentofParkland,
    Fk)rMl
        'a

           22.     Cry%al 1-ugo is 4* Ixx*e   %M ge       ln of T.M . aM is a reskk'nt of Coral

                                                  s
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 6 of 36



    Springm FbriK T.M.isame rali studentatM.X I'
                                               y Stoœ lwan Dougk'ksHigh schoolanda
    ro kk'z* ofc-        '    Fkvktq

            22.     JenniferBarrera isthe m otherand guardian ofG.B.and isa residentofParkland,

    Fbre G.B.K amix raxlwasataIlIxrtixnttimo a<,M*< atMe rySloœman œ uglas
    H% <*x:1ae aM œ nlofPA G               FkvG'
            23. Ae ey Dkqz isa sbuk'ntat MNX? Stoœ lw'm Y ugkqs High Ahoolalula
    rokk- ofC- lSe            Fkvklx
            24. Yudekuis Duran is the motherand guardian ofB.A.J.and is a residentof
    IKA G     Fbrkla B.AJ.Kami- ae 4IMW /ate #)o Stol- nœ ugksHighscl- laM a
    = '
      .
      v- ofRme uu Fb re .

            25.     Jm'mita K V ives istlw no tlwralxllegalguardian ofKJ.S.H .ali isa residentof

    CH SGingx Fkvklx KAS.H.K a miv alxlu.k- atMe                           *-      n IMlG       Hl
                                                                                                 'gh
    schooland a residentofCoralSpringssFlorida.

            26.     Ix &A'n Ix l-elw is tle notlv alxl x tlvr of R.D. ATMI ks a resklent of Com l

    + i> F*           KD.: ame ae o -             e M<' Ro=             IMG KSHkh *          (ae a
    residentofCoralSprin> Florza-

                    Te a M œ -       lt K tlv nwwlw ae 1*          of U .M . alz K a ro kk'- of

    Parkland,Florida.K.J.M .isaminorand studentatMarjoryStonemanDouglasHighschooland
    a nG    G ofParkhal Fb rka-

            2K      Ad2œ fee mfK =     pree al >          R-      a> 1
                                                                     -.< Hig: srixxé *1
                                                                                      -'G thr
    ql- ing.klow oftlx umingoftle US R- lrcetoFDEPto MarjœieSt- x nEkmglasali theoffer
    a:tlx * lxxé IkUM tm Marcb N .N 1: jtG aH tlv iwo t Y tle lxize - ofONE MILLION
    IXILLARS fœ e hslu stn ivœ to show tsy- we             withfœrG      lelptv    tNssœrd r-      e
    timed on your shooting by FDEP a.
                                    lxlFlorida-us Politiciaas and continued to hide the Ra ource with

    FDEP e JG         UG Mnrqlmk PdkenxwlMe h.fœ ymn kxxme n pw- K luuNlY C=                     and
    VH      DY      -% .
                                                   6
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 7 of 36



                                 NATURE OF TIIE ACTION

          29. n isK a 42 US .C* j 19:3 r-*- 1civilrigV œ            ule tlx FH alxlFœ - h
   A mendments ofthe United StatesConstitution as applied to the States underthe United States

   C- itutkm's Fm lrt- h Ane nvnt for tle 1* *e e           kXIiVZIn IA- Icolo ive IXrX IUqL

   H kb za.ae ue wfulwb e ko ëG          oakv ofMe e 1% ofP*' ifff '
                                                                   e h:
                                                                      ''
                                                                       xk> Iae oalH he

   constkutbmqlro
                ' tsto *ee gxecb alxlprGectkm apaink u1wea<.1* % n rcb ofPhintiT s
    M IS as well as *ale t'
                          oh chi- fœ civil eo- kw y. *         Gil* -i vx Fe- oa et 2 . in

   Arlington VA, Case 21-cv-680.w hich in includes FBI, CIA. etc.. that w illinclude this case

   evH w'v?
          o nrvldix overy nrMl      vl Gnl* rtiv.sCLK L et-2 .JIM GilW -ir.
                                                                          siks- u'
                                                                                 i.et2 .

   h* ;Y US S>           Coun fx RA GG          Y Fbrœ le        m tofle kv SA arz US
   Judga Fbrida œ pqrtm ent of lxw Enforce= nt Fb rkla œ pt of Educatkm & US Leaders

    *1gN k + Lqr> e ènGv u kxw ae GrœnH gTrae Y tkx T*                            e gFDEP
   and IY E agencies.and G lobalCom s aNer this resource w kh Florida Congress,U S Presidents

   uvh as h h IxK Iim ke to I> l CIO H I LTD/
                                            l l- k IY ge e of Fb re hz ing G k)e l

   *7
    * - & M e ke       R- m w x kh EPA ae F>           l R=    e Ike r -      l R%e ç    n K

    Re-   ce ihqsreading x ver= n on Fmdh tiuqtafrectsM edkine and N atbnalD efenx .
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 8 of 36




            <                                            .;,.,                                      Edit

                  -- -- -·~-- - - -
                                  -~-~

                                                                 --~ - ~- --=-- - - ~
                                                 f'-~-                                     ~   - -

                    I t w a s <>n yC>ur m o n e y t h e e n t i r e t t i m e . C a n yc:>u s e e
                    t h - 2 - Y - • enid t h -       m-,sk _ 2020 _




              lliunmrsk.Jm bcenonUhe~ll~~- isJll'lll~fdie~ S.~
     Modification pattern used to subdue Engineer Gilberti with various Terrorist attacks shown in
       this complaint and muJtipJe filed related C&4ieS throughout Florida and Washington OC.




   Hollywood P r ~ Israel Mosaic Phosphate, corrupt Judges, Court clerks, law-firms, Florida

   ~       EPA and i>reign TCIIUlist 1D subdue Plaintiff'wbo bmd a hiddc:o tllldelground Nabual

   resource in Medicine. Energy and Water Supply production and National Defense. Defendants

   are working in a Rackdceriog Eotaprisc w-11 ~ agencies and Land De-vdopers to destroy



   destroying the Environment, Fish & Wildlife, Tourism, Jom and Macroeconomic growth in



   America how to find more in days and create millions of Jobs, new medicine and economic




   Plaintiff to be the West Florida Q(IClt at Desoto Coum:y apinst this Eotaprisc and Mosaic

                                                     8

         PDF generated by deskPDF Creator Trial - Get it at http://www.docudesk.com
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 9 of 36



    Plospikqte alxl Pàintiff was approved for Y d ev rt to protœ t millbns of Floridian nnd
    X e ' nV W Mn YhR          '

           32.    DefendantscornmittedtheseunlawfulviolationsofPlaintiT sconstitutionaland

    state righ? undercolorofstate ùe
                                   lw in bad fakh and w kh m aliciouspulw se in reckless.wantonm

   ae winfuldim pnlofPhi- ilrslxznun > fety.ae                .   rightv

           33.    A Judiciary w itbout honesty bas litlle chance of executing 1
                                                                              4s m oral and

    c- kutbrml dutG      10 n- ev Ixm = ny nle of G :S exe
                                                         '                 n K ks -   116'
                                                                                         7tn- in
    Americw wlm te jtxliciaryK affoe wix dixM km.Ev* dœiskm 1f1uptotlv di- km
    ofajudge- isaN tentllopportunity forcorruption. Todaysoil.gasvmineralm drinking water
   av Tmnn l x      xrr- aïd tle    - k%         are oe     A *
                                                              '       by J'txlges *   1g H   b ns

    w ithoutthe ability to understand the long term engineering and infrastructure aFectsof hiding

    x uivedrinkingwal- r- lzrr'- of* Iw khqualkz.'rle Je               areofa klqueealY ku l
    Ckxpxe-
          '       l- -f-     ae e       iftir uxkesare > ax- H IY high ia te ZV'gG zxy
    salary could com pare to the monetary corruptbribesoroFers.




                                                  9
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 10 of 36




             Figure 1 - Israel Chemical LID/Mosaic destroy massive surface rivers used for Raw Drinking
        WallC!r Rcuw f0cS, E
                           J'IOOIIIDDIJ', Ftilo & \Wdlmfe at Wm F1lorida
                                                                   . . RRIID wiUh ......__.,,_,, • • ~
                                                                                  .. ~ llDDlllllllllDg
    Defendants and Agencies in Racketeering Enterprise to ftll Cancer Centers with Treated Water vs Gilberti
                                               fndle:n Alkaline .-mg wata-.



            34.    The case imolves the Defeodanls in a massive Enterprise which consist of

    Judicial co~ Judges, State attorneys, public defenders, Police officers, Utility directors, water

    and healh agencies, had JDOIE)' Joan sharks, local Jaw-firms and de,,e]opclS who ha~ teamed

    up against THE ENGINEER to steal a hidden underground resource which more valuable that

    Gold,, in an efliJrt to hide it and its knowledge to find more like it fiom THE AMERICAN


                                                      10

          PDF generated by deskPDF Creator Trial - Get it at http://www.docudesk.com
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 11 of 36



    PEOPLE;ali keep e>nerrald diV- s rksing ilxtie regkm *om W ater supply v ing treated

    fom N lke éxusaM co-               dusme - dv Ta>
          By this suk, PlaintiF sœ k.
                                    s federal district court review of the fedem l and Florida

    e-   kute lity ofIx favlantq'x41 1w forlxkh œ 1tle hce ald asO IG
                                                                    ' whkh:

          (4         Ixnyanimpanialtribunal;

          (ii)       VbhteUnlM S- - Cre Tkl 4jjl0I>al102:

          (iii) VblateFbrzaStatute5876.0541)
          IIV) CRIM KSOFGEM M Y JEIM ENICS
                     Gene# A,         'emfe a2& A(Im # # n          W rl, F- * .#e
                     12 J- -     1951.Y - -''< ee e l - k leuu sl

          Having considered the declaration made by the GeneralA ssem bly ofthe United N ations

          in its a lutkm % (I) thted II Ikxcem lv 1946 tlnt gev kle ks a crime u* r
          H ev- ia- z1%.-              lote Y H xM ai> ofdx Unke Nalblu xM uww k'zue by

          thecivilized woçA R= gnizingtiuatata11Ierkxlsoflki<oçy gelu kle i=sinflicted great

           kwu on hune          .aM e ingcœlv-     tlc 1 oe to I*      o- .œ= from < ban
          odious scourge, intem ational co-operation is x quix ds Hereby agree as hereina:er

          Io vxj
              'e .
            .
                 *    j
            n e Contrad ing Partks conflrm tikatgeu d
                                                    ' eew e thercomm itte in tim e ofpeace or

            in tile ofwar. is a M - xle v i- -      e lhw wllkh tlo ue      nbe hyIxexe- alxl

            to punish.

            A*        ïI

            In te -            Conveetènagev e = rw an> oftle fblbwing actscolnmitte nitil
            intentto dee y.in wle        orin p* .a lxatkm k etlmkak rx llorreligbusgroup.as

            se :

            (a)Killing membersofthegroup;
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 12 of 36



              (b)fullqingxrk)usV ilyornxntaliuqrm tonxmlrsoftie group;
              #c)œ l-        ely inqH kv ontle g-    -    kkmsefIifecakul-M 4o lxie aIX,Utks
              physicaldestruction in w hole orin parq

              (d)Iv sing nw =- inle'r- to N venlbkthsnkhintle group:
             @)F- ie xra- fene cbiki= ofte pqxlplo*                    N up.
              ktrticle III

              '1'le folkm ing x+s* 11lv N niœ hk:

              (a)Genocide;
              (b)Co- ic yto commkgev '
                                     xle:
              4c/I)H    ae N Nk ke -            o oommk gesx e
                                                             '
              (d)Attemptto commk geu ze'
                                       .
              4e)Complkk> ingev œ -
                   THE EN GW EER brings this action against DEFEN DANTS for a Violation of

    RICtK 18 U.S.C.: 1* 1-1% N - @).(bls(e)amd (d$ THE ENGINEER e                       danhqges
    fr- X FO        ANTS %* ar workic kla a she Entv e te to w- - 6 eu> ks
    across Floridm USA alxltlx W orz w kh tlx W orz Heakh O rganizatkm in M O U agreements

    w kh te Envirnn-          xl Ih e    km Agee yk FDEP in Talhluq.v at tle Fbrœ       M v ' rk

    Stoneman Douglas State Rcvolving Fund,2001-2010 Florida Forever TrustFunds,ESLAPP in

    Vqmuwn Fbrkta G* lCœ -                 ive Agrœ nw'nts of combie    Environ- ntalaxxl Gke l
    IAUH-       <I-a
                   ''
                    m bijkx *           y z5-   ' h Fxjkyz a* 7
                                                œ             0:x llg >               ue cnkH j

    N atioM lœ fenx R- urces of %BIX G oZ '.........orrœ y to dr'
                                                                u< Alkaline Sprmg
                                                                               ' W aterâom
    FJ-    rxyt v4Jm m * .

            36.    n e Defendants w ith other Racketeering Entem rises are manipulating the

                  of Fxh- km aY Cou-            m Jtdges Polke. FH alxl Unhtersky 1x.r<,1u 1 alxl

    si<x     4o uA *.e A- IO        te     w kh zivilr>* Q Im nktinp inv- nx'- Im JIX- K to hkk
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 13 of 36



    crkkala uniquedrinking wateraM rem urce 2000: lxbw theplaintifrsSara taknd,verified

    Y IKIIe a- zkxnfq
                  n is unique resource was hidden 50m by NASA and EPA ,to stallnew energy

    e uubn r- urco ald 1.% xe eto dem e e Hunuqnk)k=
                                                   '                      u'costs N llutbnx ae
    xze   THE LM INEER from exm sing de kx œ             ge ae reqouree lo TIIE PEO PLE of te

    Uné
      'ed States of A- 2an ali Fbrœ
                                  '           prevent'
                                                     m g hks ab'
                                                               uky to D œ 11-    % in courtrœ m

    xaki
      -ng his I*.2*-4*.5*-6*.e ae Ie c- i- kw lA--=- mwkk x k'
                                                             Ipk J.ur- in
    multiplejurisdictions working togdherto hide the US Resource forforeign corps Iike lsrael
    CI- H ILm M- k P                 ae n- ;Irm- ive%khtle unkuere- rcedi% ver).A
    fUEbbxn A ,W ontie EI*          .hK clG      hù famib.chikkel *       acG-      -      % ae
    business iu% A n taking pkace czmtinuously *om 2011 to prex nttime.w kh fake V -15 ex ils

    - alY te Tano ste At-               oTv ae ex> blkœ e
           38.    Defendants are atlacking a National Securky resource and future Blue Gold

    pe le pro.kctAI- e uces millkms in IxofKs Ix'rda)'
                                                     . n ile A lwqging millbnsofUS
    Ck-     we b%= lvd ofm '
                           H xalvv- 6 fram v rralldre
                                                    ' ic walo r- rceste are
    heavily treated wkh chem icals vs.lut= leM lems akaline spring water;causing higher Cancer

    RM - tIV Ienx aM Ne          xtaG O lingph-ç G            Y     K ae I- .Whik i-            lg
    the possibilkies of V inlses Iike Zika and Coronavinls, hiding answers to Vacciness medicine

    Y Ktb lkv elw'rgy m Ktb nt A-I lo     techlo bgk's b) hz ing xvret ue       groulxl crkkal US

    Re%x=     *    > 1K nXY-Y wkb xwvm              eY G o        WaA mkx>       tv am G         to
    Hun- W kk

                                  IV FAC IXJAL ALLEGATIONS
            39.   PlaintiF is Iocated and does businessw ithin the State ofFlorida and United States

    ofAm ericm
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 14 of 36



           40.     œ fee nts are kumted and do businesswkhin the State ofFlorida and United

    Y      ofe

                   AII defendants are State actoDa and as suchs the United States Constitlltion

    govx     tle ie ivzlnlalxlcole ive M blts w len acting on Tax m yc Y lnlf to prolecttle

    pue k.

           42.     œ fee ntq fox l ald infono l m licG            wr'
                                                                    œ n or unwrittem albwmk
    œ   uraged or M hkvl Ie fe       - q to vb hte Pe     ix ' '
                                                               IM N'kI.ol n- ktlko l ngk
                                                                                      ' s ae

    conspire to comm itthex constitutionalviolations.

           43.     Thks iw e K a nwauc of g= l N blk colx-          A G ko l hkle n ue erground

    œ 'e gwatcz> Me ke ae Ee                   Re-       < *      ke     ae K e ga- ke Y a
    - 1 of Judga Agex y Ixrx nlwk I-aw Firms alul Couh Ckcuits in W G Florida and

    WashingtonIX tohBeIKH H INeke Ixf-                   R- - fmm A*             èrèrekno%*
    com orations infiltrating Florida Polkicians,having a great im pact upon Florida students,their

    fam ilG nrulFbre
                   - 'scilizenry.

           44.     lM fe   œ qa i'
                                 œ ed aga'
                                         - Phkwiffwie nascxercKing his fnv N             h '

    w hen Defendants in a Racketeering Enterprix to x ll G ttlinp f'
                                                                   >xw r Centers and

    Io n- awkalM kile dletoIm lm lofH e ar-
                                          'b-
                                            ' wativ- Y attlxLqpfn:m *N
    low Ievelof Service RAW W ATER RESOURCES. Deg ndants attacked his Iand in Sam sota,

    his fam ily. his clk'nts alxlIvo.kc'
                                       tswlrn Phinlifr%aswhistkbkm ing tlv US Rex urce wkh
        ' kl x e Hak -         d'- iK ae < 1IM k&>            k,aneo     ofRe     xoffirlx-       .

           44.     œ feM nntq illegally w kh faksife N IH rem M involving M -15 demth threntqto

    e- iFs 1* 2* 4* 5* 6* e a- 140 Alx.- -                        ro     ..zvkv tlv tlnie s- -
    Constkution.

           45.     Plaintiffscontinued to sufrerDefendants'individualand collective retaliation
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 15 of 36



    forvoking tlx k coru rns over this ulwonstkutk> lforced bw kvelof m iœ ofwatersupply

    m l-klg h'
             lglv m aw - - de u alz vin-          to m illè> ofAnG      - Z te W e< ae < eh

    Florida Regions.

           46.    'rl-   dv ivalk)> uY er cobr of M e 1% am x tb lmbl uM er alxl m ay Ix

    G     œ Y 42U.S.C.jYIV J.Phi-iffswille         4* ke rx ys'% ae zo<suarA v42
    U-S-C-919% ifnM w% nt% yprevaik
                         V-Co trM r1 -CIV IL RIK H'IN A'.I.FR AT IO NS

                  Plaintifr sent Gles.plans,and readings with em ail copies to severalrecipients,

    * 1 agec G        County Aelnrlxlx 11% 1 nal colwuEnnfq to exB v I K W orz hklden

                 R-       b; Alakling            yeaM Ivoe      exc ising hisF'H A
    r-
     lg.
       hts.

           4#.    Phltim scivilr'
                                lglltv r '-m.poo'         ilw = sw- sxeG GlY Ikfe -i
    their courtinpuencesmJudges,localpolice, Iaw firms w ith fake police repods,confessions and

    ti- tem xistJ*lzu'kqo rae he qtise w kh civilInrklcar to sulxllle him .

           49.    TH     zo> H       G g-    we
                                              ' safkwax tur-      1e      coue ekcuks tx
                                                                                       'e

    w kh Judges alk law-flrm x who are all har% ring tie terrorkqm alxl bz ing acceis to A ret

              IzlxleIXIG fkw - ofunkœ v ing to millk)nsofTao ae Falh v kxwx'crkH lto
    H umanky. See Tim eline ofEvents O low ;

          C/NFIDENTIAL T-            A-     OF FIA RIDA TERRORISTACTSBY CIG
                                     SERVAN IN AN D IY      ERS

    TIM ELINE C ON FIDENTIA L Ae SIJBM O               D SEPER ATELY IN C ON FIDEN CE
    FO R THE CO tr IN A PR IVATE VAULT A ND            H AS BEEN CO PIED W ) Pe m N
    BIDEN AND RA DZIR'S O FH C F- VA RIG               JS Go o     o ms ACRM      USA .
    AT TO R ENEY G KY FR A', G  AG O N. A ND           CO G RFM pl;E To Co œ l;N
    FIO RIPA AND US 1.*          *        JUrlm W ENGINEERING FIR'
                                                                 M S CIW L SERVAM N
    AND LA W YER NA M ES INVO LVED IN US TER RO RISM                        A ND EUG ENICS
    op>       TloN W ln lDEFENDANR FEPERAL RKs'Em                  BANKS CIMD EPA.NASN
    w o Rl.p HEALTH O RR AM M TIo N . FEM A A Np CO RY R ATE 1*                      F.%   A ND
    DRY      G W ATG .ENVIRO M EN TA L R M ING AG ENG 0 ** 1>
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 16 of 36



          25.    Beèw ksan rougb ild katoroftie unœ lkvable corruptkm tiA tœ k pkace in front

    ofeve - whik te w-rlkvlinH #< Iikee G qkvte Fm                    CORONVIRUS
    PANDEM IC by the same group and m ore.

          2011Jvar

          &- -kèwd G- A Y Fne lhro+ lx# 4/R xyp Fr '
          .
                                                                w ,T/m >u:. goic yo
          help usgetfundingfrom Jlcr# money ao/ethatwtzastealing 1/1elandforpennies
          %'
           JJAFoleyfzp'A ra or- w'e - &'zxlofFlœ iy e-erlbn-
          August-P d G'erzz&v M- 'o Agafs -J- O t ' zxe JJ e > into
          JYxàA - 4* tk /1> t# b''4- I- âJ'     e uza'
                                                    ' Pl- P esr.âJ## ztpw élAp%
          Politicalmining compactswith GovScou C/W westFlohda countieskom Sierra
          rwACOE pzkïg-jozlforr&ur&zze mi- s.fn:zzlr- N to o e Counlv.A am/tz
          œnKwrxfxve zlz- toH ecoe '/or57mk1liona.   q1hnv tk oatvminic N rzzli/in
          A- rH edi- cn> .    *mz- e winh zi'ep - 11,nuyex- iSsfor,feri/irer#- .
          zvox-cix'lzvpe.lt#oxp, ezze N /zzxâcow.inworllcontwllic jivmic wflà
          MonsantotZZIJallfoodproductionin Gorztf
          2*12 vee
          .#vf#-Fb# wke r+ œe# we# 4* vz,## *' fe G                    vvser#e P- v
          RiverI#'T'' andRVGrff/;areservoirztauI1Ieudersinzzizzx.
                                                                çemuil.RossMortonof
          Nle 'ezlfllombud%my a'.vN e l52mi- esW erto&x kst# conturt.
          y* '4th Noàe '-Ar- edforce zxzzzlbe ora* '1sê- zW- zz?rkhtsfor
          affàvfe/
                 v- e #kwergemm x Mikk#x e 'ozz.         %oe .'N /zzzel Peœz #A'er
          M anasota water plant in Desoto colzaf .y pumpi
                                                        ng to Sarasota, Charlotte,
          zl>
            ' G ee.lkfm to ,yG zm vH e. #'
                                         fr/i- wev t* e Gc ea&v Tr- g fzzwyrrl,
          * % Weinnneig l'fw Aiœc* ui,* fbzzCW ba I:zz.u:frie+ sM'     fzâ k'on
          Fgey'ye4* w d zo w4H fèrFNeJ'Iwmlw r.fkzœ Wei- z+ iselfç/esux'   gl/:r
          Momic A r tkcA s? Major m a./lir/ c uinst &WW u# r zzzlzx'
                                                                   k by A reiga
          corporahèns w/ê/zNestle and more.
          :> -submined &Jp.J* S icœion zw /fee zo FDEP in .
          .                                                          * nzm/e zzY Ft
          %Avo fèr'*v/ize , 111- * zobric zzz#/i- .4lW i, ulfie m/wric x'
          .                                                                      Ger
          foregion.11fl1(/1+ 'treclfzcabouttllerealvaluetzaluniquenessof?ze eqrro?zal
          RIVER n,,,/meteorA/vF .



          Prew-edto & = RiwronH< lM ozzv #erwèhv ze wœerzoA v eounfv
          i4yz#- islé- PA l+ a'
                              eW
          December-FloridaN > HBl099 aew cyberstalking Fzzw,
                                                           çtojklony issues while
          Gmea&v clx< eswfe wxto bulletJVXJ'Y J: B- d ol'fze zver.Nto zzlee me
          /* : Iike a zem vz
                           :v
          Jfl/fJJv'
                  e
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 17 of 36




         MnrchJ7#r- n/e:toC'J@ ofNorth'orlJzlA amtawith:J3 onspringwaterto
         ze xinair- zzzH comt- +n* tlrvgeti:/H œ 'R v- simmiles* q1'           .sezz?
         #- zo.   H - ,zY IY eclneck sZY Z#JIXA JIAL
         April3rd-Jim Mlzm !yofAmpsWellMaintena- comestolizezzal.       çc.!?.
                                                                             :emails
         being delaed ///19 compulerinfrontofhiseyeswithin.
                        .                                 çerozzzlçofsendingezzlts/
         of- erzre xzzzH uom'    .He= W cle- sêw-erone- âewrseenover3 qf
         woe #kerO ill, 0f/5%= e >we- e êo athled#W or- fm- Y- -
         -- +          #
         April 15 -1 wrote à#m //œJiN.emailed FDEP in f'eozlCounty Ti inàntr e FDfE
         Foa'â run x*: mn%% e- '  f+ 10:54 - ,zW * on & - â blswx J/zz'   x lœ er zzzW
         &.,$5* &y#*#fèr e -,   ',
                                 ''J- -*
                                       ,- wigh G- A Y I- m ':#:'      #w* a lo
         ïl* .f
              ** ,x f swro# d 6'    'wwreâ v ee .x# Y ;'         + HillA'pnye
         CountygovernmentbuildingwithSecretServicejlyingalloverthebuildingwithzz
         huge ACT # CW- .J, s zzW HillsM - h C'      oe r. v< IeA .rs Y Pœn
         Y ze .
         N J.It@ N N Atp
                       r

         Detailed in #'
                      H /oftimed Ferrorazzlwith FDEPy'
                                                     œ lzlg on'tzrHnnz/shooting.
         f-e-fzzConrG#&*f.œzze 6'Brcwardf'    oN Y &* .4n0- 41*:acâus AR-
         15xl- fze q/ee eb-ild% zoY H M '+ 4v. Te aY v zlPllesxl- px d
         z'
          e a.**' n 6.t&v> > w##e ''- R oj #H * s&- % .w*fle THE
         ENGINEER is az/acâel with FWSW CWFFD AR-l5 EM AILS by /& H illsborough
         &+e Auom s .VH OW r.#- W # .Ashlo'e        * A&       Wam m.
         Fome? Ko * a Guily'#eojutzo a xpz& 1, cozlm/to #e/1* m ipe
         Wier&>% '      dièrz&p13zf- &'T- - * #.a Coue 'rxvrze e es.
         Cops*      more
         THE FNGA F.EK V children were auœ ked by .
                                                  &c/- 1 teœk rs zzzW chocked to
         <> hk5/Jw* '> e'S c- e/x- A'K- ionY #*.e m1hCW#>zn fcom e
         .

         Flon, JezA         'W   G W 0.n - %
         Yetao/one fee c Engiy er orN zxzw will*         testthis - er tze its ce tzcft.p
         thatnow &zça #-zp& transmissionFDEP 'erza//Wazz/ïz/zlg withJonIglehurtthe
         A rzor& Fo- z  le rx.wp isa wf- .u mlh me 'ot*rsofthis&'      N TREASON
         6,'--''- ''-q#LeA rx.* x.Cor ulfeA gm v .f- &.wlor iY zl/e
         CM #* Pn         pm > Gee n# Eleeyk.> 'Cl--ks..11* .Pl-sP e.
         M onsanto seed,HospitalBoards and Ztzwyer:.


         W h S M - - - f*- 'f- * - IM K''' '- * 2#2*#&f7- o&f'#
         q'lZee eo'
                  ,Federql'= eqn4A eWl#zzr like*& Wndd'- vrceqn4Al- /e#pe;


         26.      Plaintifr found the secrd undœv ound ro ource arz starte whistleblowing and
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 18 of 36



    wi1 cy        ' arrG tiH to Gr- > g Trae Law.Dave Weixsteim chiefrru- ilfœ M- k
              = :H        1 de             H*     Mn We dnwasFe frœntle e                * Y ce
    =     wkh M - k,Si=      u F(< M * ,llA DistrH G%         ae Sa-       txm sdœ to 111e r- rceand

    phœ plutem ining pœmitqownedby THE EN GINEER andN liticalmining comm ctsin wœtFlorida.

           27. Phe
                 ' ' wasille               =M - we lxxxlIMA'G te        10 cye    œilv hus.EI#ulwidl
    c* 11andcmln:,ardc- circuksawaytoMtv tle GsxsureandN mitung.
            2:.   Phintifr as a Professko l LicenW        Civilenginœ r N rm ittezl tlw rex urce alxl

    p'
     e e a>n- kxw al
                   >'                  Ao a 5 Coue u kxnlWatœ S- N' infrxe a 're whg
                                                                                   'k
    whistleblow ing the Iocation,chamcteristics ofthe underground river and its ability to produce

    lmkte v ing %- toovc lomzlbntam from We% Fbrktqto RltlthFke sY lving Fklrza
    *7>     Wars. IhK ee           was k/.e       kv a .a> klv- G km to auœ e- iK to <H
    recipients- nx y of w hkh were publk oFlckls-w ith tlw s- iflc goal of inform ing tlx x

    oïlklh ofan iI+         N lkn lc- kx'y.>M                  klg tu     h>olkxre kwsw'
                                                                                       e in t*k
    jurisdiction.n erefore.PlaintiF isexercising hisconstitutionalrightto petition the government
    è ra nvlnv ofgrkvxm

                     Te rkl tee            xe gm -       fœ arerkmxe giw me- K œ e= h
                     coœ titutionally protœted activity,and one of the mœ t prc iotzs liberties
                     **             + 1lv Billof '    -Unite MH W eH - ofAm.eD1*.12v.
                     1111- ' Stale >   M s'a 3% U.S.217-222.19 L Ed.2d 47.
                                                                         6.% S.Ct 353
                     k1* 7k Tle Ie '(F tle righ k>Ie km fœ tle re  of.
                                                                     * mxw K
                     'an'
                     a  -
                        '         ' < 'kl41. 4e > > tjx >       C* sœ A.D.Y vle
                      Whol- leCo..1nc.v.Philip Morrislnc.s263F.3d239,252(3rdCir.2œ l),
                     to a N ition by Englkqh lœ dœs in 1013 to ''AdIKIrH tlw Unre y-''J
                     N= n B.Smidk -SIO IMakeNo I-aw AY Y Y ...-:An Ae sisofte
                           uth*N* 7Alu œe-Rio ofP-'' M U.CIN.L.REV.!153.
                     plM dle kslero toe      e oe e Y e n- ,* 1 b4* 1*
                     fedœaland FIY A constitutiom ,which prG ectthe rightofthe people to
                     N itionthegov= mentforrclr> ofF ievalxm Sœ U.S.Coltqt..ameni I.;
                     Art 1-#5.Fh-C- -
        FIRK LR   EO 'S M         tï G OIIEG YJM Y flv FIRSIA< NXM NL X CUW ST 11LS Y IIJ'GC,
                                                                                            V
     SX ECH.ADDRESSING A M AFTER OFM LIC CONCERN - TAKEN BY THE DEFENDAN TS IN A CORRUPT
                                  RACKETEERING ENTERPRISE

            2:.   TIe FH         A- --*-     to tle Unke * >      Ce     kutèn gmw nt= M          m of

    sl= ch,the rightto 1xaceft111y asx mble,and lhe rightto N ition 1he govemment.n oserights
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 19 of 36



    are protected *om infringement by state governm ents by the Due Procer Claux of the

    Fa - e     A*         -     to tlr Une
                                         '     S>    C-      W /BIL F:>     .lzFH v M kl 1.O       km 4.of

    the Constitlltion ofthe StateofFloridw citizensam guaranteed freedom ofsN ech.

             N . TIK FH Ane nw'nl -                       ge      even we n its sub#ct or nmnrer of
    e         nK i
                 lz-          f- * alxl              - :- k. 1relig- e llfw N lkH lJmhllM ov
    stnrulnrdsofgte take-Unite Stntoqv.Stevex 13û S-CL 1577.15:5 (2010)- S- iflcally.
    FH A-          -     ''             G te aM te agalaa- -                  alte m kkz aM e k>
    speech should Ix aflbrded specialprotedions. One such cax is Cantwellv.Connecticut.3l0

    U-S-2% . 3I0 (194
                    ,0). klwhkh tle U-S-Sulxel- Coul ov- le                           tlr convktbn ofthrœ

    àe '
       xe          kv - ' - reo'' H fH S1 :*œ km ofaCk-                          kuku* *etM 11* k a
    crime to x lick ali breach tlx Ixace:

                                Inte ra lm e rde        fakk ae tlœ ofa liH
                                oneIm n O y s= tle rank- = x'to hisneighhm
                                ToN suade othersto hisownm intofview,the
                                Ia * . aswekY w.alh'nw r-      lo cxagg- tiœ u
                                to *iIx
                                      'a * 'm (# nu %10 lnxe *  œ arm
                                      ' kprloxrrhtvlz- ajxloo tofatse
                                q*M-      Buttle-       eftNse œ lnveœthined
                                in thelightofhistorystlue
                                                        ktsin spiteoftheprobability
                                tla v- ae xa- H lje o am l te ke
                                vkx -       œ Y e ige        œ ùe ae ro

             30.       n e Suprem e Court has consistently classified emotionally distressing or

                           as             v     1II>'wl- tlmt N        h              on n- ers of N lkkak

    x lig% usorpublic colv rn.The Suprem e Coul has> id thatthis is *                 ux % public deu teour

    own ckizexts m u< tokrate ix lltinp ald even outragœ la s- ch in orderto provide admpmte



    3I2.322 (1980.Emotionally distressing speech willIx entitled to spœ ialprotection underthe
    FH AIX M Z-           wlo ex-             ataN blk pH onarr- erofN blk c0=                 :stehN    h
    e-       e Y         M ske      h> - k K N          km œ m - zo>              . Sne       x.ING     13j
                                                        19
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 20 of 36



    S-Ct-1207.1219 (2011).
          3I.          Uv m K- hl ex-            b n toe ing on N lkkalor religkulq n- evx = t*           rh

    emailis equally proteded under the First Am endmentas there is ''no basis for qualifying the

    kvelofFH Ane               menlxx tiny tlœ slm uM * aN lie to onliX N               h.- Re* v.Am .Civil

    LH         Unba 52lUs.K1
                           ,4.KD 41* 7).Ie keIIK ce                                ofaN lyingte CY H H
    to ever-advancing tœ lx b gy.lwsk prix ipks of freedom of g= ch alxlp-                      like the Fkst

    Are   n- 's r                  M (k3 Iu van w lo a o           ae diF-         m llm kv enmm une b n

    appears.,Brown v.Entm'tMerch.Ass'nml3lS.Ct.2729,2733 (20II). PlaintiF wasexposing
    tle h* n US Re-                  wkh a mau aldy technkte using *1œ4 ag- y ae * 1influence-
    A'
     >    P-     iff k'Y ws wio K                  4o œ ille a -              of a'gb> lor evo G >   lHeakll

    im m rtance.

           32.         'lY fuM en- el'                  oftlv f= fkm of'
                                                                       * s ald e inè nson mnu- of

    public concern is the core of the FirstAmendment protections,even where speech includes

    vH-    ntcau< k aalm nu inw's unpkx ntly slnrp a- ks. Ncw York Tinu Co.v.Sulliv-

    376 U.S.254.272$1* 1).S= bm1i= gew-                          lBskKvx- in - = 1*1% te ur ofz>          k
    cornm unicatioœs to inflictenotbM ldistress would stillundoubtezly lx furthered even if some

    *J*eq- wedklIxK+ 6 to te tym ofdiu u- tlr Phil*iFnwyorI> >IG ofel- mlin-
    polkical spœ ch on matters of public concern, aimed at aleling government om cials, and

    exw sing wTonge




           33.         œ fexvkqntsworke G tween Judkkalckcuits in a x kctEnterprix ofJudge< civil

    m ale loti- e - - Ke ilo lcKilk- k-                                  rx - ae crimie mu 1 anee l to
    suM ue THE ENGm EER in H illse rough County couls and expedite illegaltrials to stealthe

    L'.-I>rwIhkletlr x'cx t               ouM crkkalIu 1th r- urce.

           M.          > bw is a zq yy of- iI                             N    ing TH E ENG INEER was >
                                                            20
                   '      ..
                 r
                 yy
                 )!J.t..)..y...
                   .
                              'y
                               .
                                          :r;
                                          . ...q'
                                                (;
                                                 ..
                                                  ,
                                                  .)
                                                   ..).
                                                      '
                                                      )
                                                      'q
                                                       .ï'''-.
                                                             :. .:
                                                              ...ï'
                                                                  ty.
                                                                    -.                                  ..
                                                                                                         .'
                                                                                                          ..(
                                                                                                            ..:,t'. .!z
                                                                                                                      t.
                                                                                                                      .
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 21 of 36



    ali kidmqpe byHillo roughCountyDistrkt13staFtwithlwlpoft,œ CountyandSara ta
    C(MIIo DG 12 a? 20.aswell> BY we C<                                DiurH ID wlm Rlblk œ fee     CH
    Shaw,the entire State Attorneys om ce, M A OY r,M drew W arrens Pam Bondi and Judges

    during tle 2016 Ee b n IxIIH a fake arr- to œ                 te THE ENGINEER %lo IalxlcaV s were

      in M œ l D*
                '- ' I1* IEqrptC-                  ofA>       K e V'o u*x Courts.

            35.    'rhe Enterprv worke wkh Copm M edk Putv Bar.Commksbm                           Hom i
                                                                                                      tal

    he      ae te      hwAn 1e             ae N lke to A G A*                   T* 'GIe om fake V .15
    death threats on Pulse barw eek. Chris Shaw wasthe Public Defender for the Plaintifr for the

    Boston Bom b lxmd hike on Aprill5.2013 forM ou icchiefcouncilcase w ith Dave W einstein at

    G= l- Trae d'                  tvo * >lx*m trll.
            36.     Atlorney Chris Shaw is an arch Crim inalwhh the Entem rise and Judges on the

    N ym llofte E         ' in wkh tlv D EFENDANTS. * exhibk Y bw w:kh te to an G H

    c- s/of21$h>,
                '
                <'.
                  W te O '
                         - ië hb <                       '- 'Aae killmillbnswkllf'
                                                         A                       *-          2J*- alte
    TK ina1#G       C-     c:H- ofAn%              inM '
                                                       m lWe< Fbre
                                                                 '




         Prx fm )V -15 tk eatwasfouM butJudgeW olfeall State attorx y forced pleato getto
                       Rnm- xca aH e nthsof'r-          alxlconR--- -*

         FAK E M     ICE REM     TS WTISIV -15 TIM ED WRTH PULV BA R SHY TING BY
                               HILLSBO RO UG H CO IJNTY D ISTR IG 13
                                              Figurr
                                                          21

                                             ).r
                                   ' : . ' .-.        ...),) :
                                                    t :
                                                      L      ;;t.. :
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 22 of 36




                 Cim-      Ul.v.n G - -           % UN é1.25 Iwo 93 (1n )E. HA*H.AM
    r'= C.a v.HaH* rd F.-#x C.m G & G .* 7(1* : làemju julev.Petrovsky.10 F.M
    338 at352 (6tb Cir 1993)
          38.    A caur of actkm for fraud on tlv coul m ay Iv e ught at any tim e, and any

    e    .'       œ -      ,   oa xM W fnae kg- 1+ z0u1::.)* r= le agd < askk - any
    time.wietlxrentered in a civilorcriminale.- .VitySteo v.m xju r.314 % .2d 136 (Fh.
    1975)-
           39. Judgesand attomeysare omcersoftheCourt.A Statejudge isa statejudicial
    oflker-IX':Z by tle Mate to < 1m- 111y ae lawfully.A fM - l.'
                                                                gxlge isa fedcvaljudicial
    oH   .Ie bo * +             1pn'
                                   -        to = 1-     111: ae lAwfulb.S4+e ae ** 1
    atloneys fallinto tlv un- g=       1cat-     alxlmuk abœ by tle nIG A jtxlge K Y t
    te f
       nx- P+       v.M < %               477.41:* >      éx fl- k
          40. In Bule k v. Umite               states 763 F.M     1115, 1121 (1:0      Cin
    1985),tlw courtstated tTraudupontlx courtisfraudwhich isdirectedtotbejudicialmachinery
    itself and    notfraud between the parties orfraudulentdocuments, false statements or

    Nrjury...whem ajudgehasnotNrformed hisAerjudicialfunction- thuswheretlx impalial
    fulwlioasoftix court% vetx'endirK tlycorrul ed.''
           41. 'T rawd MIM)a tke O Mrte' has A n detined by the 71 C ircuk Coul of     ls to

    Kembrace that s- ies offraud whkh doess or attempts to, detile tlw courtitA IE or k

    afraudN lw trated byofficersoftheCOIZIXso thattlx judicialmachinerycannotN rform in the
    usualmanneritimpartialtasksofadjudgingcasesthatarepresentedforadjudication.::
           42. Kennerv C.I.R.,387 F3d 689(1968);7M x re'sFederalPractice,2d ed.,p.512,
    6::23.l7le 7th Circuk further stated ''a decision produce by H UIIuN n the courts not in

    esserveadecisionataItard neverA orresftnal.''

           43. -Fm.* ujxm tlv cour lm kesvoZ tlv orH     alxljudg= ntsoftlkqtCOIIG ItK ae
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 23 of 36



    en r a d w ell-e e tkatany attem ptto com m itufraud ulxm tke courtO vitiata the entia

           iM - 'fle P- k oftlx St'
                                  ale of IIIG K v.Fe E.Stedinp 357 1113 M ;192 N .E.229

    (1934) tN '
              he maxim thatH ud vitiates every transaction into which it enters applies to
    judg= ntsasnellasto confr- salxlGlw'r'mnc-xr4bIw.D;lnreVilhgeofW ilknve k 37111.
    AN .'
        M 393(j% 2)4-11isaxè- k :% lfrawe vkllo exm o ing--/.

          44.       n e Folb w ing State alxlFederalp>œ s in Fkxl
                                                                'da,Georgà alxlW mshington have

    k'Y w ke e oftle te lix alxlh'
                                 '= '- US ald G ke            IM'e m
                                                                   'e W >       R- -      kx wkvlee >M
                N

    crim es of Genocide& ugenics in US m table water supply vs A lkaline filtem d spring water

    suw b.
                    té Sqx-        C-   e'
                                         ,
                                         *< IF kIlb Cœ iklM       .u tx aww Rivu a

                    US FedH ce
                                                   19.0 .* 73: Gile     vs F*    IR=      m& 2

                          '' US M kkjk M    -      9:k> -k4lJj-FM D              u Ri=
                                                   9:l9-ap-()0104-FM D GilbertivsRiveraad.al.

                           - !l'*DG
                                  - z'
                                     z- -          D'I>-
                                                      -cv.
                                                         -3S-R m-N Ix           'vs Rw
                                                                                     '>

                    Sa-       C>    :              20l1CA * 209 NC BSFL Holdiv vsDaughtrey
                                                   N 15 CA * 541NC Gille vs71 Partrm Ll.C
                                                   N 16 CA (* :*5NC 72 Pa-         wsJœ GiM
                    Hillsbœtxlgh C- :              120 -01I> A StateofFlœie vsJœ Gile i
                                                   13-1M -006408 David W einstein vsJoeGilberti
                                                   13-DR.4*7* 1Vilw- M arce iu Jœ Gile i
                                                   I3-4JM -IKWZ7F A StaleofFle h xs Jœ G ile
                                                   IG CF-OI@N G.A SlateofFlœ idavsJœ Gilie
                                                   l&-CF-lYtH 29-A StateofFlœ ie vsJœ Gile i
                                                   IFCF-G G SFA S- G 'FIIW K vs Jœ Gille

                    Broward Clm y Car :CACE 1#.tX)#* 8 B(> u Cruz
                                             CACE 18-009607Pollack vsCruz
                                             lR l95K FI0A StateofFlœiœ vs Cruz
                                             !7œ 2I3X Fl0A Se ofFle As Ce 'Gille
                                             19.* 5019 IsraelvsDesantis
                                                     7.3
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 24 of 36




                       Flm i% Y AIIC>*q'
                                       .                    17* 37.571+ -F1a IkurdofEngil- svsGilberti
                                                            1*+ 3276-P* R>               *'
                                                                                          sP- Rivœ-swfwe

                       FltxiA H M ofEngCa :                 201*   32:-me d'EY I> vsJœ Gillxvti

                                      R ICO ACTION AI,I,EG ATION :
                 PIA INTIFN RICO CASE A ATEM ENT PIJRSUANT TO THE 1+ M .
                      R IJLFN STAND ING Y ER G C IVIL RICO CASES

             Plaintiflk hereby flletheirRICO Case Statem entasrequked by LocalRulesasfollows:

    1.    'I'e m'- Y              H tk- 1 A '=               * * im v=
                                                                     ' *= lf 1: IJA C. 1% tak tbk te1
          ae lrfdk

          45. PlaintiF asserts ch im s listed in Introduction nlvlY low for violations of l8 U.S.C.

    * -I% 2(a).(bj.(c)nM (d)-

          46. The individualRICO Defendantsnamed herein form ed a strategic alliance w ith THE

    MG AIC COM PANY taka M*                       FG 2ize ).Envim n-       xl1h - 8n A-                   G Centc of

    Diseax Contms G= ne                Traurk Law, * uthwex Fbrkla Water M - ement Distrkt,
    Sarax ta County.M anatee CountyeH ills* rough County.Desoto County.Lee CountymCollier

    C<    LPix lhs C<             .PoK Coe . Bmnard C-                 >.1w 1e CtMmty.Ixalm H                   h County.
    local water supply regulatory Agenciess Hosphals, HosphalFoundations,Leaders, Banks and

    Io nnlvadknlgmum to k- C=-                      rKing fmm *7
                                                               - 5. 6 LOW LevelofVVVH wkh
    N    raw éaj
               v smg
                  e we          r-    nv t.

           47.         DEFENDANTS collectively and polkically through local Engineeringm

    Envkon-      xl xM Ctx- king A e km s by H ill-                    uglk Piœ 1%         PoK PaV o. M nn-

    DesotosCharlottesLee,Hendry,Pok CountylslaaswellasM unicipalCkieswithin,PeaceRiver
    M-         W-         Aue        .Ta-         Bay Wa% ae *              '
                                                                            G Fke                  W>       Ma- ene
    '
    wG kmj               to G4G      z> %N< a
                                            'm il?s of Ro -              b%
                                                                          . making millbesskk wkh à'
                                                                                                   >
    czmzw rates nmre Mulkipe =G lœ ne kle e tu bn with v rw-era urces ard
                                                             2*
                                              '
                                              '         '                     '' '
                                                                              '      .         .
                          .
                 .
                 #.
                 ');$
                 %i.
                    . ;..
                        ;.. :
                            .t
                             .;
                              ., .      )....,$ , ,..
                                              .,;
                                                .   .
                                                    't                          (             , .
                                                                                tr.. ..:.' .Lt$
                                                                                              .    .
                                                                                                  ,t j
                                                                                                     r ......f
                                                                                                     .'D
                                                                                                     .       . .z
                                                                                                                c
                                                                                                                .
                                                                                                                ,
                                                                                                                :.r    .
                                                                                                                  .. g.,
                                                                                                                       .
                                                                                                                       '., fkjtà);. ..à?,C.L,.
                                                                                                                        z;
                                                                                                                         . .    .
                                                                                                                               . .    . .
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 25 of 36



    intkting MH G Z c04 alxlW aterbills(= Gilbertivs Ardurrw et atpRICO filed in M iddle
    DH KH wlm de lGy was '                 to he tle US RM - Y tleè Coe              zg V YW
    cngineersforlocalcoumiesandagcncies).

           Clea. W ater Ad
                  Sectbn505(aX2)oftlx CH n W aterAc't(CW A)ard
                  Sectkm 144% a:2)oftbeSafe IM nking W aterAct(SDW A)
                             Failure to txilize H ige l-evel of * 7ke for Raw W a%
                       Rv urces âom EPA and Peace River M anax ta W ater Authorky
                       Fb rza hklden Ue rgrouM A lkaline EM leRs Spring W ater River
                       alxl im - - ux of State Ro oh ing FuG US Grx-l xo N IQ I
                       N     œ T-        J**W 'ahv 56 R=      p
                                                              oks(ZIKA Pee )vl RV
                       Gre       Rem ek atie H:- '%Y f7* 1 -            to TkI 42 US.C.
                       to proted the Public Safety and W elfare ofUS citizens atthe Tap of
                       a 4 to 6 Cotmty Regbm lSyslem.

                 ik          H       '   klxm n US T*          Aur t'q u- RM ing this
                       crkH k ne kilv c*         g Unùte u            ue S> g watc
                       m ixture and Rex urce and ks court dockettiming to kidnap THE
                       ENG IN EER Gile i wllil J.He iIv his I>M alxl hh cle  - q hm l
                       wkhFkH ta1+ ofll- e aM I*

    2.     n e identitv ofeac: defendantaad tàe nll- ed m ix oaductaad basis ofliabiliw
           k r o tk.


    3.     List t:e r    *w nye œ m oo er tAa. the H wdu ls Iilte ae e.*.d state o e
           alkwee m le nmductofe k w rou dœ r:




     listed in this complaintand past tlhqtare headed to the US Supreme Courtand m ore to lx

     11H Y thK *7% RM - K IxKH v% gornxw'e anyle intle Ivxlle illkm yo rv
    4.     Identitv ofl:e allœ ed victim s âlld tNe m anner in w hiell each viclim w as
           oj/x---lyrjsjp- u



     5.     A dex ription ofthe pattern ofracketeerine activitv orcollection ofunlaw fuldebts
     -I-   for - -< m c o G lo z


                                                H
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 26 of 36



           50.      % eattac< .

    5.      A d- -      '    '> ' lfte e-        a-    e e e        RICO -       :

           51- n e individualentem rise Defendantsacted asan enterprise w ithin the m eaning of18

    U.S.C. 1* 144) whkh X fIIU -eIK          ' - as -an>' Y ivkluat             ip. corlxxalk)n.
    associations orother Iegalentky,and any union or group of individuals associated in fact and

    aàh:ul Iotako lelkkir

                    listeï Defendantqhereareemployeesand/oragentsofvariousIevelsofStateand Local
                    gov- mentin tle State ofFlœiY alxlUS Congr- aswellas nujœ WallStr-
                    grv ae I= l* te ek- I=e - ae               œ vkrmn- nlae En#e
                    - *a+ lxe cv Ie lf- '''- ae - Ttvde .axd te                    dH
                    *= ' -           re f- d aa a- n    '>' ia 5* as h z rx* 2im '
                                                                                 *M :o tke
                    FloHda W atœ Fom    Entœprise Florida and Sarasda Tiger Bay Club. n e
                    DEFENDANTS corskking oftie iM ividm lRICO œ fe -q xure lw ein su fœth
                    1 A K c- G * tle xl*I- ' ae v œ to H ekm ae <              - tie M d
                    lH- 4ot- > k e ltG r*          ' 1- RH wa> ae - '           = Gre naA
                    ax revaum imœ ofAlk- Y I- e g w-                            rK- (* &@
                    drink).'I11ePœ ceRivœ - knewnto1>eursuitablefortlx ard G lxvsiveto prgv ly
                    trotvard DEFENDANTS wanttostœ lthelan; hidethevolumesand sellmedicine.
                    Tlo wanttohie N kY wle etlnl51* x ny nxveinœ ys.
                 k DFY EN DANTS -        ly hklUS Revu- from m illè > ofPeopk tlœ 2*
                   National Security Econom ics and G ovem m ent oversm nding and borrowing
                   9om tie Rote hiz 1* Bxnkq at tie F% l R= e by lo z ing lnck tie
                    u:uaile ilitz alxl FREE Fm gy alxl Me kiae dIK US Unkte Remurce
                    N ' ku tebillb> ofWoœ PGe .
                 c. DEFENDAN TS held up years of good Trade w kh other nations keep W ars
                    nxw ing as I K ske se w s nunbi,vl lx)w to fle Eld less CH n W aterm lerre
                    eM G V axl-          K forW or? Pe= alxlrxyeœ m iesor lxpuklnrG *Ay
                    wouM Natko flglK w kh elxlG F= Ee          alxlFte thK W orz Re>       alxl
                    ksk- e eo- .
                 d. DEFENDANTS workzg wkh tlw FederalR- rve collectove: $600 billion in
                    111t* .* h y- O m $20 Trnlkm in Ix lx tle wasonly $1Trillbn wlo RV
                    Grimn R- oèwasinuxle '
                                         - ee ofer lge Wœ k Wate axd E!e
                    kx wu v IK neu m 'Ae'
                                        .vheqdx Univœsf;s'ye- alxla1!te i-                 zzte
                    govem m ent. n e rotate tax IIaSe to Judges w ith Iarge land tracts making
                    dœ isbns on enœ q alxl working in tlw u me circuk like Je ge HaIL Judge
                    Kim e ly Carkon m m v alxln= > no re-n- king Am erka.

                 c A ENDANIS e             e e Ta>       Ce- lC,-        M ae lm lI>
                    Potke. Jtdgea EPA. Sw fwe atu Tav Bay W atG Xtttlum 'ty to KZe tùis
                    R- urce w kh tlx Be Fam ily w'
                                                 lm inveMs in W atœ RM xm to hkle tlvm
                                                 26
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 27 of 36



                       w kh Coke ali Nekk to keep W arM achinesgoing ali M igratkm ofim m igrants
                       w lo X n'tIuve w ulm - in tle tou for fe axlW atc dœ to W e- lxv alxl
                       cli- e in cokkvxa

                  f     n e CX ae W orld Hm hh Orm nization with W orld Bank/fœ tralRœ n e Central
                        BanksofthisW orld W aterand Hœ 1th knowledgewiththisEnterprisesObam Trump.
                        BM Re Clil- alxlEPA almin-       ' iœ fœ (e tH to killAe u nqalxlrxII*
                       11- vm
                            ' - tle           in watœ W hzing tle G* l rM m 'ard R
                       kam e t@ H te roz1 e x h' wm by !Y - Fe ard Ta- C> !
                       c- e oxe     ofiéG Jte sCqsard Lawyœskm x w.
    6.    State wbethervou elk-e a d G- ri- i. detailkow tke x tterp ofm ce teerm
                                                                                'z
          x '' '''- e tke- - * - - * orkm - -- = iwte - - ' z

           * Vauk * allr:'m .10'
                               111 W-                 alxlthiskw n


    7.    n e alleeed a latioasàip betweea tàe activitia of tàe eaterprise aad tàe pattern of
                         --   -     -




                                                m -- *                                                 @


    8.     Tbe lu eâtm ifa v.tke *l* e4 ewterp*                        receiva or u s - olve fa m tEe allçeed
                                                                                                   -       .


           > ttea @f - œ - H- -

           4%.         Je go sum luM ing tlv pm e                    aM Commie a      have worked wkh FDEP
    and Leaders to hide this resourc,
                                    e as Lennar. Culverhouses Palm er Ranch. Lakewood Ranchs

    '*- =- -n Ix ve               Ihdx- nky. M           llg co% alxl n-         hz : to x II ne kix hyttkd

    water,cancercenlersand arsenic hom esto U S Citizens. Filling tbe1ap ofH ospitalsw hh treated

    RM '
       xxu K'
            e riv> fmm P-                   Rivc.te woG Water pu in Fke' r:,lh œxtïo GK
                      HwG! 'I>    alkko             ae kile Ae            n kkswlo Iw'vc Iœ a chme ! F'
                                                                                                      œ
    M oney! A nd Votes!

          49. DEFENDW IY Inxecapkalize onmilkarze                                 i% asWarsaM Hungerwouki
    lx mnqqively reduced once this site oN ns the knowledge to fmd more via M eteor im pacts to

    fkw - IwH          Fxeh


           50.        DeK ribe the efrect of the activities of the entem rise on interstate or foreign

    M         .

                                                                27
                                                '
                                        .   r
                                            k       /; ;rj. a
                                                    j       r
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 28 of 36




    9-        If the com pt.xl*ht a* a-a viohtkm of 1% U-K C. A tkm 196N aK provide tbe
                 -   -

              V     ,
                    * HR         **--:


              51.        n e Vault and timeline w ill detail out the coordination w kh Judges, Circuit

    Cnurts FM eralcoun in Tam a nal alvoad working w kh a I- ork tkxl to US A-I Fb rida

    Ce.
      * x lk *ekN s ae *               1 to œ    tc te EY H               l'
                                                                           m wd w kb chilem   m   k k. 1*

    rem urce alxlwbkklbbw ing tlx r- urce in a Pd itbn ofRe essusing Sœ àlM e im enuilsand

    x re asa Utilky to ex-             F*     NolI4mkh axlEe                  R-       ae GkO lkxewe e
    hidden from Hum anity! These Judges and Courts a11 need to be arrested and replaced wRh

    RFAI.AMERICANS!'11e lâe m C> T= * alxlnxyreweœ tœ o nvltoIo .Iikewluat
    y- = w+:te rne 'qae Ixkxxb exv ingxhisr e iz.crapl! Grow upJtxjo ae Courtsas
    your done. A I< ifthis courts dksm ke q thks or albw s a mqk to prrkw a w ith Terrorist on this

    ESM ae xz- kilv dIK tqM tla dIK ColzrtisIexlon tlv lH kv a zivilr- u- ilwe go 41- 1*
                                                                                       .



    50 States and everm ne is detained by the m asses. N oe dy is ae ve the Law and the Iawyers,

    Jlz gG alxltle gam e isOVER !

    11        If tke ---* N
                          ' *-               * *'œ ''           lf 1: U-LC- e' '' - l% zthk !* ' te
              follow ine inform ation:


              52.                 ' tlo ugh a k,ng ti- k- a Tri-e e Fke ' W J- wars in tle
    panhandle involving water supply groups hiding these secret underground Rivers in A labamaa
          '
               alxl Fb rœ
                        ' to Iny hw'
                                   ,vvs alxltax Ckizens w hik hz ing tlx 'n- we er a urcG .

    Kidnapping THE ENG IN EER w kh corruptJudgesand shooling building up w %h Brow ard Cops

    alk faking Parke           sl- inp Tie tim ing K > obvè us ali m illb ns kx w. M d x n nhqny

    Parkhe ke a goic to cm                  as> m M       'rla a11Jxulrew involxe am -        -Ias we % ve

    the Pd itions building now .

    IA        If o e -        * + * *Ie      a ' * tk- of 1* U .R C- R--*= - l% ztek pm ve             tke

                                                          28

                                                      .. ' ..
                                                        ..      ,''
                                                                 ()
                                                                  qï. .
                                                                ...
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 29 of 36



              fqlkwiu ilfqr- titm'
                                 .

            &       TIR kdhpkllnKwlxyaree bAe oro              M wxh
                                                                  ' te - *

            53. See œ fendants,lntY duction and listofgroupsdescribed in the Complaintthatw ill

    gmw e dkVov ae otlv hwvlèste tothK cono i- tlwouge e Fke ae tlv Unke
    Stato .


            b.      W lxtiertlle ume entky is * t11tile liable tw rx n''alxltlx uenterprtse''under
                    H èn l% 2(c)

    9-      jfjke - + '
                      - 4.%           x ** -* e jg UN C R 'M*           1% W dK *--% im A> =
            the allœ ed conspim cv.
    1@.     n e *I-     imim :@ *' -         or pn- -

    11.     n e diM o msal a h lienskm
                                     ' Io œ n o e allœ e inian and o e violation of tke
                 RICO Stat.te-
            M.      THE ENGINEER 1- w fre           bss of Hom       hui-       R-    bn. nxmG

         fam ily nxm lxvs,ex tbnaldamago as wellas his cle         from te D EFENDAN TS nmxsive

         Torts and US Terrorism acts to the Unked States of Am crica and the US Resource.

         DEFENDAN TS te       %*   ' 15 y-    ofte PhH ifrs Iife ae Ailx wkllhK Chim n to kil!

         Am ericansw hh Cancermtesand overcharge forM edicine.

            55. *            UJ*M in Vauk H- w zle w IXXMAe e I-            ing v.*- in tlv M illb ns

         of dollars per day. BG nohydy can put a pricc on Iosttime w kh fam ily,death of fam ily

         m em e rs by this Enterpre asthey killed m y fatherwhile l'm in thc Tam- Holw ms he had

         tlm * w> tlv llok x,
                            =      d> te X w te eM H cae               . AlIJe        are lmrhe g
         Terrorism aad M urderw ith 72 Partners and Florida Leaders.W ashington Leaders.including

         f% mx R:e C lint- Tnlm        B=- Pe=         alxlan C-       wlo I- e klown sijKe 2012

         agl Y jje A*      AnwK -xae I:K W A      n- - 0 KILL Chi-          .

   55.           n ee    a- --..*-= ''a b rwàe o cà defeldœ 1 ll be

                                                  29
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 30 of 36




           56.             Sœ ahwe.TBD.EYez'M ing $15û.û* .* û.û0US N lkars.
    A             A                   ' ' @fte F* Y - -                              lf*= '-- if- .e     '' '' * tke e     at
              -   >   A
                       x




              i. 42 U.S.C. j 1983 - SUBSTANTIVE DUE PROCESS - DEPRIVATION OF
                      CONTRACTUALLY CREATED PROPERT Y RIGHT

              ik 42 U.S.C. j19%3 - PRX EDURAL DUE PRX ESS - DEPRIYATION œ 7
                      CONTRAC FUALLY CREATED PRO PERW RIG HT

           iiL                                        42 U.S.C. 91983 -SUBSTANTIVE DUE PRX ESF- STATE
                      CREATED DANG ER

           h.                                         42 U-sr . jl<          - SUBSTANTIVE DUT O tr LV . G                   Y
                      INTEG RITY

                                * :- 5@+ :2)of* CH n W alerAG (CW A)axxl
                      A tbn l44%a#2)ofthe SafeDrinking WaterAct(SDW A)
          Ar'jx                                       Fbrœ I>          keae UnH 're INM G M (-FDUTPAD.
         V l1.                                        FloridaFairLendingAct,section494.0078,etseq.(CfFFLA'')
         Y'II-                                        Fke' Cnn-            Col- bnsP- '
                                                                                      - M (GFCCPAD
          IX.                                         CIV IL CON SPIRAG

        57.       A d- e tk.
                           p of- dewtstak m l***ei. tkeeo-rlrlrtmlfa v-
                                  -




               L Fraxl on tlv colm alxlT-                                  ' usie Sm kh-Nhe         Aœ

              ii. Breach ofFiduciary Duty asan US Agency to Pm tectthe Public Safety,W elfare and
                  A urityofTHE PEO PLE

           iiL Nu-
                 n r

              iv. N egligence

              x Gm                    N           '

              vi. UnjustErlrichment
           vik Co- e y alxl2< k          ' of Fe                                      IFue s to jx1111 RJMI-
                                                                                                           ' ive w ater alxl% II
               nw lk ix to m illb - ofm
                                      ' 'w '-                                         . To lillClm v co#ea w'kh zk'lulchiklren.
          viik T-

              K-
               ' Int- blxqlIntlH e ofE- '
                                        - lD'
                                            *                                           q


                      L'.q
                          ,)
                        y..,
                             '..' : . ( 1
                              ..        ...:. .   :          '..
                                                              .    i
                                                                   F!
                                                                    . '.    ..
                                                                            '    E                       ..
                                                                                                          iJ
                                                                                                           E   '. j..      .,'1
                                                                                                                              ..l
                                                                                                                                k
                                                                                                                                .   '
                                                                                                                                    ï
                                                                                                                                    .'
                                                                                                                                    i s.. .
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 31 of 36




            x. Neglg
                   'entIntlktkm ofEnmtkm D '
                                           wtreis


                      ' t*e R IC O A '-
           56.    Plaintiffs Y lieve and wish to emph% ize that a signiticant volume of highly

    e u - eve =                iI<- tle chim s 1- 1n w ill Y ol*nie      thx ugh de very. Ph intifrs

    reservetheirrightto suppkmentthisform asthisinfonnation comesto lightso asto providethe

    C-    nith te     G lkbc l f- q For exampk crimi> l inv- igatkyns H n I K m-                  are

    > i% azd hne>G D di<kv de GM iv kv -                        lnY kbm phH ifrshi :xK Y te
    cluanceto obtain em ailcorresm ndence thatw illlikely furtherreinforce every factand allegation

    z'- xie I- K as nxqny oftlv '
                                e K''
                                    *             lœ fe   - q nnnwvllxvein Invc H n x ving to 10

    com panies,relieved from duty.rotatedto new municipalhiesorflrm s,retired,etc.

                 Phi- ifrs -    e tlx nght
                                       ' to aIIX IXItle DEFEND AM 'S alxlM b nsxf forth alm e

    ifde *ivy4r*,
                ?
                kx N:HH klv- o km rewm l1h* e kx-k Y e.                          dN,'
                                                                                    * àllom itk
    entem risesregarding said issuesthatcollectively are working in a mobeormodified in any way.

                                              u
                                              Y
           COUNT 1:j 1983 KI.AIM OF RETAHM TION FOR EU RCISE OF FIRST
      AM ENDM ENT PRW ECTEB FREE SPEK H ACTIVW Y AG Am ST D EFENDAN TS

           5:. PhH ifrsCTHE ENGINEER)œ-ale alxl'                            by,ref-   eaIloftlv
    preceding paragraphs in this complaint.

           59-      œ fee -            11y. malkkyttsly. ard urxlcr cobr of stale Kw deprive

    Phu iffsofPhi-iffs'rkilts1*           tle FH Ale llx'ntto te Unite Steo Conste b n,
    whkh are r ured through tlw Fourteenth Am eM nwnk by O lkkm sly retaliating against

    Phke s kv PhH iKs'ex- e oftle -                ke '---lr*
                                                            '   of frœ         to        gov- -

    activity ofgreatpublic interestofwhich Plaintiœ disapproved and prote<ed peacefully w ithout

    interfe gwl
              'thtlv Stee'so-        èlts.


                                                     31
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 32 of 36



           60.     ln depviving Pkintilsoftlex righta m fexulnntscomm ittedtiee unlawful

    lèe kxw ulxH œ kv of<aœ Y              1 1* * khald w kh - lk bus-                    l - ku     w ae m

    and willfuldisregard ofPlaintiFs'humanssafdy,and propeo rights.

           6I.     n is       ' atkm ue rcobrofu- e 1% K M b rmble ulxlernM m ay lx redrequvl

    > 42 US -Ctj#9*3-
       COUNT 1I:j19& CI.AIM OFFoURTH AMENDM ENT ILLEGAL SEARCH AND
        SEIM G E O F PlA INT IFFS'O PY AN p PRO PERTY AG AIN ST DEFENDAN'IN

           62. Phintifrsre.ale eae i-                             byxM     v alleftlr Ie      kw e            in
    thiscom plaint.

           63-     Ix r * r*q             Ily-= kG <y-x lkbusly.nM .*                    cokv ofunAe Kw

    deprived PlaintiF ofPlaintiœ s liberty rights underthe Fourth Am endmentto the United States

    Co- kutbm wbkh am - lnu tlm yugbtle F- e                           Am d -         by kv ie Phim iFsto ùko

    #ihazxjw ixjukzghisfamib sunu wk* awxeu- œ anye                                    k oxl- toM k've
    Phintiffcomm itted any crime.

           &l. In           ''
                             ingtle Phintifrsofto rè.htv Ix*xvbxntqcommkte tlu unlawful
    violations undercolorofs'tate law in bad fakh and w hh maliciouspum ose in reckless,w antons

    ae willfuldi- * nnlofPhie ifrs I-nun = %                  ,
                                                             .-   a? 1x4:1* :7rl
                                                                               'glu

           65. n isko 'Akwrae zokvofe e1% Kku ko le ue e
                                                       ' > >* rwir-
    by42 U.S.C.jl983-
        O N       m ZA AR D RT OF O                      O NSPM           G AG Y        A DEO        O

           66.     Plaintiffsre-allege and incorm rate by reference al1ofthepreceding paragraphs in

    tI!K colxo ix?.
           67.     leKwwo-q-             ke h>           * z-          à ile ' e nM ofPlk*ifl'ixxb ae
    proa rty in violation of the Unked States Constitution's Fourth Am endmentas applied to the

    VJ- vl tlv F-- - h Ane nw'nt.'rl-                                 by State ele yees wGe tkllx w'ke uta
    warrantand w ith recklessindiFerencesto PlaintiFs'rights.
                                                             51

                 J
                 l
                 '.l
                 .
                 2 t
                   $.
                   .
                     t
                     :';
                     ' .v'
                         '!
                          '7
                           '',
                             .
                             '.
                              J
                              'û
                              Ll'..#
                                   f
                                   .
                                   ':
                                    7'
                                    .
                                     r
                                     h5 f
                                     1  ''
                                         i
                                         ..'1
                                            *'
                                             :.
                                              2'î
                                                ''' .'' ''
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 33 of 36



           6:.       Defendnnts conspired to retal*                                    agauk
                                                                                          ' st Pkintiffs for Pkintiffs' clearly

    - >h1= ,
           -lFH A                 *n- a- kGH OIro to vokede                                            u lofIefe neqM bIH on
    W aterSupply.

           69-       œ fe        neq toge              .ruale ed againu PbinliFs b; a- kmg
                                                                                        ' Plaintifrs fam ily

    =*       tl- d- Hg Pe itfs from * 1pnvvn-                                               Y ik ingsto -   N     ktiagae exp -

    ofthe US hidden R- urce > PlintiFs couz notohnl
                                                  'n trakv arelxy.ali ukimntely forcing
    PhH iFstoo takepe              I HZ-            w'
                                                     kh tie            A         crknie x            w khcivile      alxlllnm u in

    othercircuitscountiesaparttootherwiseW urePlaintiE
           70. Tle u kmsKe lyingtIIK co- kacyareile lue rtle UnëalStates
    Co- ' ekxl's FH            alxj                                                              to tie StR     :1 tie Foune

    Amendment.

           7l. n Ke ' km ue œ brofœ                                                   % Ku k- hbue ae l> ye --= -=
    by42 U.S.C.j1983and28 U.S.C.j1367.

         ColN m 42Ux c :'Y fqAlM AGAINSTDEO                                                           ANTS FOR RECKLEV
                  Ie                         G D O           'C I.RARI.Y ENTABIJSH ED
                                               CO NST UTIO NAL RIG H TS

                     Pe ifE rewm eae k-                                          Wr
                                                                                  ,œe              allofe e         e -                M1
    WIK compK ie .

           73.       œ fendant'sencouragedacauxdaallowed.and/orenabled Defendantsto viohqte

    PnH ifrs'r- kut= lalxlu- re
                              '                               wkl- H ofdv iplix lyrtl- vbhtbrs.W
    Monellv.DepartmentofSoc.Svcs.n436U.S.658(1978).
           74. IxM               -q=-- - ' 'M aN Ib 'ofX lil- eilxli-                                         eto<ze civilrigks
    vk>ltv-
         ' .* zt7# ,S.
                     IC- - n Sz- e4* U.S.37*.3* (k- ).
           75.       Defendantscallous.recklesm wantonsand malicious actionsundercolorofstate
    '

    hw e foc dl-' ,r.,vlaH this ko Inxt r= .* PhH ifrsto sufrc >'vIco* 'nueAo sufrerAle

    damages Plaintiœ have described.
                                                                           H

                 .
                 .
                 .,t!
                    '
                   .,
                     .   . .
                              :(.., !. 1
                      ;': .'q.L        ..(').
                                         .      ;.:.?.'.f..ç:
                                                   '           n,':,:
                                                            )',i    .t.
                                                                      ,,
                                                                      '.
                                                                       ''t., .    .
                                                                                 ..   .:
                                                                                      )k.                         .').() ,. .....,..
                                                                                                                      .            .c;.
                                                                                                                                      .,p
                                                                                                                                      l .
                                                                                                                                        .. . :... )!./è..
                                                                                                                                                (,'     .
                                                                                                                                                        tc..g
                                                                                                                                                            :
                                                                                                                                                            L
                                                                                                                                                            pt.$ . , .
                                                                                                                                                                     Jj.
                                                                                                                                                                       )
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 34 of 36



          76.   '1Yex dep<ivatb- tudc çnkyrofstatekw areK tioe k ulie:and maylx

            by42 U-Sf -jl9r -
                                       RELIEFREQUESTED
          W HERED RK Phintifrsre3- fu11),rm tm tle folkm ing relieE

          A pe kA roae           ae k-         rR Y xf-         a:ofe >         e           1
             thiscomplaintv

          B.TrllY juryona11iw - > tre k:
          C .Generaland specialcompensatory dam ages;

          D-Punkive        es;

          L In.%= iu reikf            ' Ix fe -qhy>           aI1*7atG infexunwro- fue ing ofin
             Flor'
                 lda untilthks rex urc,e Ls nq* quxilalult'
                                                          e into tlx Pence River M nrmm ta W ater

             Su& Y sz- ;IM akla11CivilH a< Ee i-                     C-     k- q Lawl'
                                                                                     - alxlPolke
             w ho falsified Police reports,watersupply resources studies in the region,and ignored

             tlu'tirruvlTe> rKm aM cale k 'Pa- IA Irsuo nnfll'origx nvlk.

          F.Aww d to PhH itrsofro -           hb A -   s'G     ae -       = -
                                                                          '      kle- zwvz-
                                                                                          ' w k:

             thisadion9om tlx Defendnntspurqlmntto42U-S-C-j19% ;
          G . Stay alI Fkvœ C-          alxl US C-     Ixxe     iv    to w kh thù >   h: nm e to

             discovery asPipeline perm itis snalizing and othercase Judges,Couds and more Iied

             z.alareY inginve>èatkm forUSTreaxn-
          H.Albx Y toe                a:Jke     ae -         ofH -     1*    1 te Vaukto>     dx
             restoftlw,
                      * r retunderF ouxxlrex urcestlwy bid foryearsto kiB Americans and hid

             I K kx w e N fS>m - I- N- BY tO k- uxru u                waa aM d'
                                                                              - u rKinp

          1. lnitiate a Em ergency Stay on the ILLEGA L Sale being processed by 72 PartnersLLC

             alxlLqmm ta County CG        alxltle Lam m ta Ckcuk 12 Je ges caughtin a Eugenks

             azd 2x*>            ç-     e lw hlg a US Cre lIxe kilr mw:urce hkkkv by
                                                   M
Case 0:21-cv-61705-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 35 of 36



               Tanw CentralCom mnrul Bush Fam ily ali a kmg lkstofFklrka lenderw developers

               Y T-      M /fF* C>-     GY - .

          J.Pretrialintem ston com > nsable attorney'sfees;and,

          K.Se fue       afzdifrc - mllfasK#< ae v              ortlm K v ese tonwaketlv
               Plkfif w e l.



          PhkKifrx k:rHk- h'
                           ellm +>,,-         'wI.l='lY je * 21iw m * tr'
                                                                        abl > am< -
    ofright.
                  Iw e: A uguq 6-2020                 Y   V
                                                          .    ' '
                                                      J       D.Gile nsJr.,P.E.
                                                      PhintiF
                                                      3*5 1M 1xn BKd
                                                      F1M yers Rz'-
                                                                  qzzlz-FL 3393I
                                                      :!3-47
                                                      gilbertiwater@ gmail.com
                                                      www.zilbertibluecold.com


    œc    US Houx ofllep- ntativa
          A dm iniAtrative Council
          FoH H o- ()* BG lding
          Rœ m 217
          W ashi- oa DC.M I:

          Attorney General
          ULS.Ikwpna- IItofJu- '
          9* Pen- lvxnin Avenue,N W
          W ashim> oa Ix Y2(1:*0:4*4)4

          US Senate Com m ittee on H om eland Security and
          Govevnm ent* 1a
          349 I<' * o > nate 0* Bm 'kling
          W aehie - 1M L > 19




                                                 35
d
*
'


            X 'Case 0:21-cv-61705-KMW
                          M         >- <          q ''* - onh-FLSD
                                                                -' o. w 08/16/2021
                                                                                 p         . ...
            O                   O
                                    -
                                      qHDocument 1> Entered
                                                    K= r G -d oDocket
                                                                 m    o        $1 Page 36 of 36     R.r
                                                                                                      =o
                                                                                                      2 o c
                                                                                                          o7
                                                                                                          * 1
            o
            0
                                                                                                    5       . 'O
                                                                                                               M o
                                                                                                               o B o
                                                                                                                   c                                               .
                                                                                                                                                                                                    .
                                                                                                                                                                                                    ,'' '
            o
            0                   %                                .D                                 a>
                                                                                                    =  z >
                                                                                                         o -.*
                                                                                                             - E oz                                                             %                   s                    .
            =
            o                   m                                >                                  M .u o o
                                                                                                           pzRcu o. q.
                                                                                                                .
                                                                                                                                          -                    m                n    u
                                                                                                                                                                                     .              ,
            o                   D                                <<
                                                                 =                                  e
                                                                                                    =a
                                                                                                    r :.>
                                                                                                        <>
                                                                                                        : -'j o
                                                                                                              v*.=
                                                                                                              -  -.Q
                                                                                                                 * o
                                                                                                                   -                                                            M d
                                                                                                                                                                                  w             t
            o
            .         -
                                .                                x
                                                                 m m                                :
                                                                                                    .  mao
                                                                                                         a M
                                                                                                         o  z
                                                                                                            o >
                                                                                                              -
                                                                                                              z..-
                                                                                                              .  a
                                                                                                                 c                                    n
                                                                                                                                                      o o g.                    N
                                                                                                                                                                                y x
                                                                                                                                                                                  m            ,,
            w                   -                                -
                                                                 o                                  e.>k :  u
                                                                                                         u. - o
                                                                                                              c o                .                    z
                                                                                                                                                                                               .,
                                                                                                                                                                                                ,
                                Z                                =m                                 R
                                                                                                    >..pow
                                                                                                        t.s p -x -o
                                                                                                                  .
                                                                                                                                              .
                                                                                                                                                      .
                                                                                                                                                      s. ro
                                                                                                                                                      o
                                                                                                                                                          o
                                                                                                                                                          .
                                                                                                                                                                                o Q
                                X                                 -c
                                                                   <                                %a >pp
                                                                                                         n o r
                                                                                                             o
                                                                                                             o -cq 9. ol                                                        z
                                                                                                                                                                                m    *           .. '
        o                       c                                                                   xp
                                                                                                     --:oq
                                                                                                         m e    a .oc oG
                                                                                                           = .j o
                                                                                                           a                                                                         x          ,.
        omo                     m                                      '
                                                                       m                                                                                                        Q    >
                .                                                      -                            =g 'p. o
                                                                                                         .K o   m.-c - o
                                                                                                                       -N                                                       I
                                                                                                                                                                                -    %
                                                                                                                                                                                n    m          .

                                                           o(
                                                           a
                                                            Zp
                                                           ..
                                                                                 x
                                                                                 m
                                                                                 x                                                                                              m    1
                                           K. o Y                                m                                                                                              ox
         X
         c1                                R
                                           H0 c
                                              =                                  o
                                                                                 H
                                                                                 m                   =                                            l
                                                                                                                                                  h
         c                                 -.                                    u                                                                &                                            ,:
         œ                                 mr                                                        X
         ul                  c             vs                                    o                   -                                            #                                            ,
         -                   œ             co<                                   m
                                                                                 c                   o
         O
         c                   =
                             œ
                                           44:/1::
                                            .....,
                                           s:<
                                             >
                                                  ,.........
                                                  1
                                                 k..                             j
                                                                                 ;
                                                                                 ::r
                                                                                 m
                                                                                                     2
                                                                                                     ;
                                                                                                     :
                                                                                                     -
                                                                                                      11
                                                                                                       :)
                                                                                                        j
                                                                                                        1                                         .
                                                                                                                                                                                     ii
                                                                                                                                                                                      l
                                                                                                                                                                                      ii
                                                                                                                                                                                       ljj
                                                                                                                                                                                         ll
                                                                                                                                                                                          ;j
                                                                                                                                                                                           !
                                                                                                                                                                                           l
                                                                                                                                                                                           i
                                                                                                                                                                                           l   .,
                                                                                                                                                                                                ..,
                                                                                                                                                                                                  '
                                                                                                                                                                                                  $
         O                                 Pm                                    >
                                                                                 d                   <                               c
         '
         ':
          C
          '
          L
          l
          :
          ::
          C
          :
          '
          L
          l'
           :
           '                 <             =                                                         M
         M
                             i
                             ë
                             i!E
                             E
                             F
                             O
                               !!
                                r          ''
                                            l'
                                           -l
                                           =
                                             ::'l
                                                :'
                                                 :''
                                            :::::::
                                                  .,
                                                                                 ''
                                                                                 Q
                                                                                  I'
                                                                                   E:Ei
                                                                                      'l
                                                                                       '
                                                                                                     ,,,,,,t
                                                                                                     =
                                                                                                           :,,
                                                                                                             ''''                    '
                                                                                                                                     l
                                                                                                                                     :
                                                                                                                                     k
                                                                                                                                     Y
                                                                                                                                      .
                                                                                                                                      i
                                                                                                                                      '
                                                                                                                                      l
                                                                                                                                      :)
                                                                                                                                       l
                                                                                                                                       '
                                                                                                                                       -                                        1
                                                                                                                                                                                ;
                                                                                                                                                                                5
                                                                                                                                                                                E
                                                                                                                                                                                !
                                                                                                                                                                                111
                                                                                                                                                                                  :
                                                                                                                                                                                  1
                                                                                                                                                                                  :'.1
                                                                                                                                                                                    1..
                                                                                                                                                                                      1
                                                                                                                                                                                      .1
                                                                                                                                                                                       .
                                                                                                                                                                                       k
                                                                                                                                                                                       .
                                                                                                                                                                                       1        ''.
                                                                                                                                                                                                  --.
                                                                                                                                                                                                                     ,
                                                                                 .'

         M                   z
                             -                                                   .                   >
                                                                                                     -
                                                                                                     r                      <
                                                                                                                            .        o
                                                                                                                                     o                                          >                   r
         O
         M                   z
                             O                                                   e
                                                                                 =                   M                  o            <
                                                                                                                                     >                                          -                   2'
         M
         œ
                             o
                             x                                                   2
                                                                                 h
                                                                                 ,
                                                                                 =
                                                                                                     uI                 œ            o
                                                                                                                                     m
                                                                                                                                                                                C <
                                                                                                                                                                                  -                 ',r
         O
         >                   *                                    c                            o
                                                                                                  >
                                                                                                  X                         =O 9 Y                                                                  '
                                                                                                                                                                                                    >*
                                                                                                                                                                                                              4
    !    M                                                        o                            r- ox                        il*
                                                                                                                              =t;'>
                                                                                                                                  -                                                      ox         :
    l    c                                                        -
                                                                  œ                            G
                                                                                               =                            p
                                                                                                                            c
                                                                                                                            o<qy o                    m                                         ,
                                                                                                                                                                                                    ?
                                                                                                                                                                                                    .
                                                                                                                                                                                                    ,

                                                                                           =   ym
                                                                                               t                            w jk
                                                                                                                            o                         œ                                                       ,
                                                                                           o
                                                                                           D
                                                                                               o
                                                                                               o
                                                                                                                            J
                                                                                                                            9x !
                                                                                                                            x,
                                                                                                                               (o
                                                                                                                                î                     >
                                                                                                                                                      *                                             J                '
                                                                                           œ   N                            x)                        m                                             è
                                                                                                                                                                                                    è.
                                                                                                                                                                                                    r
        ,                                                                                                                                                                                                     %
                                                                                 V                                                                                              M                         X%
                                           --k % N  > G                                                                                                            .            D
                                                                                                                                                                                o                       'it
                                                                                                                                                                                                        k
                                A,
                                            W $>      < ./
                                                                             .
                                                                                                                                          %s                  %                 a                       c.
                                            c 4X    W
                                                    jW
                                                    . D
                                                      W
                                                                                                                                          y
                                                                                                                                          Y           .
                                                                                                                                                              V
                                                                                                                                                              W
                                                                                                                                                                  W
                                                                                                                                                                  l1j**                                 X
                                                                                                                                                                                                        y
                                                                                                                                                                                                        '
                                                                                                                                                                                                        1
                                                                                                                                                                                                        X
                                                                                                                                                                                                        %X.
                                                                                                                                                                                                          <
                                                                                                                                                                                                          (
                                                                                                                                                                                                          U
                            N
                                -
                                ''
                                --   -..     111
                                             -  t P''
                                               22   .<  ,.
                                                        ,-,           ,-
                                                                       ,-,
                                                                                                                    .
                                                                                                                        ..
                                                                                                                                                                t                                   .
                                                                                                                                                                                                    ,,-
                                                                                                                                                                                                        ,,-
                                                                                                                                                                                                        .     (
                                                                                                                                                                                                              j
                                                                                                                                                                                                              .
                                                                                                                                                                                                              k
                                                                                                                                                                                                              p
                                                                                                                                                                                                              j
                                                                                                                                                                                                              :
                                                                                                                                                                                                              ;:
                                                                                                                                                                                                               ,
                                                                                                                                                                                                               4
                                                                                                                                                                                                               r.
                                                                                                                                                                                                            -.. .,
                                                                                                                                                                                                          .-,

                                XN v +*
                                     * +< ze  f
                                              .
                                              tr.                                                                           .,
                                                                                                                                      .< N .                                '
                                                                                                                                                                                                          ,
                                                                                                                                                                                                              jf
                                U X       &
                                          > - '
                                              t
                                              y
                                              t
                                              ;'                                                                                       u
                                                                                                                                       ') è
                                                                                                                                          e '
                                                                                                                                            G
                                                                                                                                            N.                                                       ',
                                                                                                                                                                                                     y.
                                                                                                                                                                                                      ''       ,
                                                                                                                                                                                                                .



                                                    â Uj -w o
                                                            .. ,
                                                               . <.
                                                                                                                                                              x r'
                                                                                                                                                              .  )                                   ,
                                                                                                                                                                                                     i
                                                                                                                                                                                                     .
                                                                                                                                                                                                     ;.
                                WP x /                                                                                      ;
                                                                                                                            ,.            .
                                                                                                                                                          s
                                wl G
                                N  *.                                             %
                                                                                  *                                          .                .
                                %                  a
                                                   >
                                                     W                             c                                    '
                                                                                                                                                              % <'
                                                  x                                w.
                                                                                   .
                                                                                   *                                                 e-                       w*       >.
                                N                                                     ;
                                                                                                                        ,
                                                                                                                        j                         $
                                                                                                                                                              p. %
                                                                                                                                                                        *                            .

                                                    t!
                                                     .                                                                      .
                                                 O      ,
                                                                                   u-
                                                                                   .'
                                                                                                                                                  w
                                                                                                                                                  a                                  ,
                                                                                                                                                                                                                     .
                                                                                   p.                                                             -3
                                                                                                                                                  uy                                 j
                                                                                                                                              N
    <                                      ->                  ,- . -,
                                                                     .J'
        Tbispackagingi
                     sthepropedyoftheU.S.Fi
                                          oi-
                                            iztèrv:é*andlsprevl
                                                              dedselel
                                                                     yloruseinsendingPri
                                                                                       orityMaipandPri
                                                                                                     ori                 asyyjpmans.
                                                                                                       tyMaillnternatienal
                    ...    . - - .,-.-.,-- -,,-x---11-...vsa,-.v,.,.w--- :,...-.w,v-..x-s--f-.-lcu-zax-e ,
                                                                                                         a.IIo r:,se..olozm zle-o.s,..,onon.aIIrlrrin- eoooeuoa
